Wilde J.
delivered the opinion of the Court. There i*> but one question in this case which requires a moment’s consideration ; and that depends on the sufficiency of the tender; for it is very clear that the plaintiff is entitled to redeem on the repayment of the purchase money and the interest.1 This right is expressly given by statute, and cannot be charged with other independent demands, according to the doctrine of tacking as adopted by the English courts of equity.
The objection made to the tender is, that it was not absolute, but conditional. The plaintiff insisted on the defendant’s executing a release of the equity, and on his refusal so to do the tender was withdrawn. The plaintiff’s counsel now contends, that the defendant was bound to execute the release, and tha* the tender was good. But it is an error to suppose that the defendant was under any legal obligation to execute the release. We know of no such obligation ; the statute imposes none, but requires an unconditional payment of the money, in order to redeem an equity sold on execution. If after this the estate is withheld by the purchaser, the remedy is by application to a court of equity.
In the case of Glasscott v. Day, 5 Esp. R. 48, it was determined by Lord Ellenborough, that money tendered with a demand of a receipt in full, and refused on that ground, was not a legal tender. And the same point was determined in the case of Thayer v. Brackett, 12 Mass. R. 450. There is nothing to distinguish those cases from the present. It makes no difference, that the plaintiff was not under any legal obligation to redeem ; for if he elects to redeem, he must comply with the requisitions of the statute. If he relies on his tender, it must be a legal tender, and such a one as would be good in case he was bound to pay a debt or to perform a duty. He cannot impose conditions, or if he does, he will lose the benefit of his tender. The defendant did not refuse to receive the money, he only refused to execute a release. There was therefore neither a tender, nor a refusal of the money, there was *51only a conditional offer to pay ; and it is impossible to hold that this amounts to a legal tender.1

Bill dismissed.


 See Saunders v. Frost, 5 Pick. 269, 270; Robinson v Batchelder, 4 N. Hamp. R. 40; Laing v. Meader, 1 Carr. & Payne, 257 ; Ryder v. Townsend, 7 Dowl. & Ryl. 119; Griffith v. Hodges, 1 Carr. & Payne, 419; Cheminant v. Thornton, 2 Carr. & Payne, 50 ; Strong v. Harvey, 3 Bingh. 304 , S. C. 11 B. Moore, 72; Mitchell v. King, 6 Carr. & Payne, 237; Peacock v. Dickerson, 2 Carr. & Payne, 51; Legro v. Lord, 1 Fairfield, 161.


 See Dorsey v. Gassaway, 2 Harr. & Johns. 412; Gwinne v. Whitaker 1 Harr. & Johns. 465 ; Peabody v. Patten, 2 Pick. (2d ed.) 520 n. 1; Legro v. Lord, 1 Fairfield, 161